PER CURIAM.
Taylor v. State, case number 1D12-5979, an appeal from judgment and sentence in the Circuit Court for Duval County, was dismissed through no fault of appellant. We grant the instant petition alleging ineffective assistance of appellate counsel and reinstate case number 1D12-5979. Insofar as appellant has already been determined indigent for purposes of appeal, jurisdiction is relinquished to the lower tribunal for 20 days from issuance of mandate in this cause with directions to appoint counsel to represent appellant in this cause. Appellant’s initial brief in case number 1D12-5979 shall be filed within 30 days of the order of appointment.
WOLF, BILBREY, and WINOKUR, JJ., concur.